Citation Nr: 1119700	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-00 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1970 and from April 1980 to January 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in March 2011.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran served in U.S. Army artillery units.  In March 1984, the RO granted service connection and a noncompensable rating for right ear hearing loss with tinnitus.  In August 2003, the RO granted a separate rating of 10 percent for tinnitus.  

In August 2006, the RO denied a compensable rating for right ear hearing loss because the Veteran did not appear for a VA examination.  In a September 2006 notice of disagreement, the Veteran reported that he had not received timely notice of the examination, and the RO scheduled a new examination.  

In November 2006, a VA audiologist noted the Veteran's report of a history of exposure to gunfire from artillery and that his current hearing loss affected his ability to communicate in daily activities.  On examination, puretone thresholds at 1000, 2000, 3000, and 4000 Hz were 45, 45, 65, and 75 decibels at the respective frequencies in the right ear and 40, 45, 55, and 70 decibels in the left ear.  The average thresholds were 58 decibels in the service connected right ear and 53 decibels in the non-service-connected left ear.  Speech discriminations scores were 52 percent in the right ear and 84 percent in the left ear.  The numeric designation of hearing impairment from 38 C.F.R. § 4.85, Table VI was Level VII in the right ear and Level II in the left ear.  

In an October 2007 statement of the case, the RO provided the rating criteria of 38 C.F.R. § 4.85 including subsection (f) that establishes the rating procedure in a case where impaired hearing is service-connected in only one ear.  The regulation requires the assignment of a numeric designation of impairment of Level I to the non-service-connected ear subject to provisions of 38 C.F.R. § 3.383 for paired organs.  If the service-connected ear disorder warrants a 10 percent rating or more and the non-service connected ear meets the basic requirements for disability of 38 C.F.R. § 3.385, then the level of disability is determined as if both ears were service-connected.   In this case, applying the numeric level of impairment of Level VII for the service connected right ear and assigning a Level I for the non-service-connected left ear, Table VI provides for a noncompensable rating.  Therefore, the provisions of 38 C.F.R. § 3.383 for paired organs were not met because the service-connected right ear did not warrant a rating of 10 percent or more.  

In a March 2011 Board hearing, the Veteran contended that 38 C.F.R. § 3.383 did apply to his claim and that his hearing acuity had degraded since the last examination over four years earlier.  The Veteran stated that he had difficulty hearing conversations in person and on the telephone and that he turned the volume on his television to a high level.  The Veteran submitted an undated letter from his employer contending that he received accommodations at work for his hearing disability.  The employer noted that the Veteran worked for a non-profit rehabilitation program and that he was aware of the Veteran's unspecified medical disabilities.  The employer noted that the Veteran was provided a sheltered environment and referred only to the Veteran's ability to remember his work duties.  The employer did not mention hearing or communications deficiencies.  

The Board concludes that the Veteran is competent to report that his sensed hearing acuity has degraded and that his lay statements are credible.  As the most recent examination is over four years old, a current audiometric examination is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiometric examination.  Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's bilateral hearing acuity including an assessment of the impact of the impairment on the Veteran's employment and daily activities. 

2.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a compensable rating for rating for hearing loss in the right ear.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


